Citation Nr: 1551012	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a heat, to include a head injury.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for right arm neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The appellant served as a member of the Arkansas Army National Guard from February 1977 to September 1982 with documented active duty for training (ACDUTRA) from March to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter in March and August 2015for additional development.


FINDINGS OF FACT

1.  The appellant does not experience any residuals from a July 1981 heat injury.

2.  The appellant's current left knee disability is not the result of an in-service injury or disease.

3.  The appellant's current back disability is not the result of an in-service injury or disease.

4.  The appellant does not have right arm neuropathy as the result of an in-service injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the residuals of a heat injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The criteria for entitlement to service connection for right arm neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The AOJ sent the appellant a letter in September 2011 that satisfied the notice requirements of the VCAA for his service connection claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA has also satisfied its duty to assist the appellant in the development of his claims.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All available records have been obtained and considered regarding the appellant's claims.

The Board's March and August 2015 remands where for efforts to obtain the appellant's SSA records; and outstanding VA and private treatment records; as well as schedule examinations for his claims of entitlement to service connection for the residuals of a heat injury, a left knee disability, and a back disability.  As noted in the August 2015 remand, the AOJ obtained the outstanding records and scheduled the appropriate examinations.  There is nothing to suggest the examinations are inadequate.  Therefore, there has been substantial compliance with all the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist does not require an examination for the appellant's claim of entitlement to service connection for right arm neuropathy.  Four factors must be considered when determining whether VA must provide an examination or obtain a medical opinion with respect to a service connection claim: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).

The third factor above establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service.  Id. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.

Competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  However, the claimant's assertion that one condition caused another is insufficient to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).

In this case, the only evidence that indicates the appellant's right arm neuropathy is a result of a disease or injury in qualifying service consists of his assertion that the claimed disability is somehow related to nerve damage from an in-service injury to his left leg.  This is insufficient to trigger VA's duty to provide an examination with respect to his claim for service connection for right arm neuropathy.  See Waters, 601 F.3d at 1278-79.  Therefore, a VA examination is unnecessary and would only serve to delay the adjudication of his claim.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim and the elements of service connection.  There was a discussion of possible evidence that could substantiate the claims and the Board subsequently undertook to develop such evidence via its remands.


Principles Relating to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

In the case of a member of the National Guard, ACDUTRA means full-time duty for training purposes or field exercises under section 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C.A. § 101(22).  INACDUTRA means duty (other than full-time) duty performed by a member of the National Guard under section 316, 502, 503, 504, or 505 of title 32 of the United States Code.  38 U.S.C.A. § 101(23).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain evidentiary presumptions that apply to periods of active service, to include the presumption of soundness and the presumption of service incurrence for chronic diseases, do not apply to periods of ACDUTRA and INACCUTRA, unless the claimant has previously established veteran status for those periods by showing that he has current disability from a qualifying disease or injury in those periods.  See Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 22 Vet. App. 167, 171 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Veteran Status

The appellant does not have a period of "active military, naval, or air service" as defined in 38 U.S.C.A. § 101(24) (West 2014).  The record indicates he had a verified period of ACDUTRA for initial entry training from March to June 1977 and additional unverified periods of ACDUTRA and INACDUTRA as a member of the Arkansas Army National Guard from February 1977 to September 1982. Veteran status has not been established for any period of ACDUTRA and INACDUTRA.  Therefore, the presumptive provisions related to active service do not apply to his claims.  


Service Connection for the Residuals of a Heat Injury

The appellant initially claimed entitlement to service connection for the residuals of a head injury as the result of heat stroke.  The record establishes the appellant suffered a heat injury in July 1981 while serving on ACDUTRA; however, there is no mention of a head injury or fall as a result of this incident.

In May 2015, VA provided the appellant an examination to determine whether he currently experienced any residuals of the in-service heat injury.  The examiner determined it was less likely than not that the appellant experienced any residuals from the in-service heat injury.  The examiner explained the appellant's service treatment records showed a brief period of treatment for heat exhaustion, as opposed to the more severe heat stroke.  The examiner explained there was no evidence of cramping to suggest a severe heat injury.  The examiner further explained the appellant was released for light duty without any scheduled follow-up and also noted no current abnormalities that would suggest residuals of a heat injury.

The May 2015 VA opinion is probative and consistent with the other evidence of record.  The SSA, VA and private treatment records make no mention of residuals of a heat or head injury.  

The VA problem list notes a history of headaches but there is no indication that these are related to service.  VA treatment records from August 2011 show he reported a history of chronic headaches for only one year, as opposed to residual headaches dating back to the in-service heat injury.  

The appellant testified that he believed he had headaches, memory loss, heat sensitivity and depression as residuals of the "heat stroke."  The service treatment records and VA opinion are to the effect that his heat injury did not rise to the level of heat stroke.  The VA examiner's opinion is more probative than that of the appellant.  The examiner is a trained medical expert, while the appellant has no reported medical training.  It would require medical expertise to determine that a current symptom first reported decades after service were caused by what has been described as heat exhaustion. 
 
The appellant's testimony could be read as saying he had ongoing sensitivity to heat, headaches and memory loss since the in-service injury, but the examiner's opinion weighs against an ongoing disability.  The Veteran's own statements have been contradictory in this regard.  As noted above, he has reported during treatment that his disability began long after service.  As such is testimony is less credible and probative than the medical opinion.

Therefore, the only credible and competent evidence of record indicates there is no link between the symptoms reported by the appellant and the in-service heat injury.  As the preponderance of evidence is against the claim, the benefit-of-the doubt- doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disability

The appellant has a current left knee disability, diagnosed as arthritis.  The appellant's service treatment records show he sought treatment for left knee pain in July 1978 after a heavy object fell on his leg.  In May 2015, VA provided an examination to determine whether there was a nexus between the in-service injury and the current disability.  The appellant cannot establish entitlement to service connection on the basis of a continuity of symptomatology because the presumptive provisions related to chronic diseases, such as arthritis, do not apply to periods of ACDUTRA and INACDUTRA. See 38 C.F.R. § 3.307(a)(1); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The appellant testified that a VA doctor had told him that he had knee damage in his left leg that was a residual of an in-service injury.  VA treatment records do not include such an opinion and the appellant has not provided information that would enable VA to make further efforts to obtain the reported opinion.  While the appellant is competent to report what the doctor told him, the opinion would be of limited probative value because it is unaccompanied by a rationale.

The May 2015 examiner stated it was less likely than not that the mild degenerative changes in the appellant's left knee were the result of the in-service injury in July 1978.  The examiner explained the appellant was treated for a left knee contusion in service, as opposed to a more significant trauma.  The examiner noted X-rays were negative, and there was no scheduled follow-up after the initial treatment.  The examiner concluded the mild degenerative changes presently shown are due to the normal aging process and not the result of an in-service injury.  

The examiner further explained the instability and weakness in the appellant's left leg was the result of nerve damage due to his back disability and not the claimed left knee disability.

There is nothing that suggests the May 2015 examiner's opinion is inadequate, as he reviewed all available medical records related to the left knee disability and provided the underlying rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  The Board is not permitted to substitute its medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the expert medical evidence indicates there is no link between the in-service injury and the appellant's current disability, the preponderance of evidence is against the claim.  Thus, the benefit-of-the doubt- doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.


Service Connection for a Back Disability

The appellant has a current back disability, diagnosed as multi-level degenerative changes of the thoracolumbar spine.  

The appellant contends, and testified, that this disability is secondary to his claimed left knee disability.  As previously noted, service connection is not warranted for a left knee disability; therefore, the appellant cannot establish service connection on a secondary basis.  Furthermore, when the appellant first entered VA treatment in 2011, he told his providers that his back disability was the result of a fall from a roof approximately fifteen years prior.  Therefore, the Board finds his reports of back pain dating back to service not credible.  

There is no evidence that indicates the appellant's current back disability is related to his service.  There is no indication of a back injury in service, and his reports that the disability is related to an in-service left leg injury are not competent or credible.  The most probative evidence indicates the disability is the result of a fall off a roof several years after service.  As such, the preponderance of evidence is against the claim.   Therefore, the benefit-of-the doubt- doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

Service Connection for Right Arm Neuropathy

The Veteran reports pain and numbness in his right arm.  He also contends and has testified that this condition is secondary to nerve damage from the in-service left leg injury in July 1978.  

The type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to testify as to a condition within his or her knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  However, a lay person is not competent to address more complex medical questions such as the etiology or causation of medical condition such as neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

There is no evidence that indicates the appellant's right arm condition is related to service other than his own assertion that his disability is somehow due to nerve damage from an in-service left leg injury.  See Waters, 601 F.3d at 1277 (stating a claimant's own generalized conclusory statements are insufficient to meet the low threshold of triggering VA's duty to provide an examination).  The appellant claims a treating physician told him that his right arm condition was related to nerve damage in his left leg and back, but there is nothing in his VA treatment records that suggests the conditions are related.  Furthermore, as previously discussed, service connection is not warranted for a left knee or back disability; therefore, service connection could not be established on a secondary basis due to these disabilities even if there was evidence that the claimed right arm condition was somehow related to the other claimed disabilities.

Ultimately, there is no evidence of record that indicates the appellant has right arm neuropathy as the result of an in-service injury or disease.  There is no indication of a right arm injury in service, and the appellant's theory of secondary service connection is not supported by the record.  As the preponderance of evidence is against the claim, the benefit-of-the doubt- doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra, 38 C.F.R. § 3.102.









						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the residual of heat injury is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for right arm neuropathy is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


